[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               DEC 10, 2007
                               No. 06-16607                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 05-00115-CR-CB

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

LANELLE JERMAINE JACKSON,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                             (December 10, 2007)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     Sidney M. Harrell, Jr., appointed counsel for Lanelle Jermaine Jackson in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct. As

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jackson’s conviction and

sentence are AFFIRMED.




                                          2